Citation Nr: 1101867	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, to 
include as secondary to medication used to treat service-
connected asthma.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an increased disability evaluation for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Seattle, Washington, 
denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Seattle, Washington in March 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD is manifested by dysphagia, pyrosis, 
regurgitation and arm pain; it is not manifested by vomiting, 
material weight loss, hematemesis, or considerable or severe 
impairment of health.  

2.  VA received notification from the Veteran in January 2010 
indicating that he did not wish to proceed with his appeal 
seeking entitlement to an increased disability evaluation for 
asthma.  The Board received this notification prior to the 
promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability 
evaluation in excess of 10 percent for GERD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Codes 7346 (2010).  

2.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to an increased 
disability evaluation for asthma have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  This notice was provided to the 
Veteran in an April 2005 letter and the February 2007 statement 
of the case.  While the Veteran was not provided with all of the 
necessary notice until after the initial adjudication of the 
claim, the claim was subsequently readjudicated, no prejudice has 
been alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
VA obtained the Veteran's service medical records.  Also, the 
Veteran received VA medical examinations in May 2005 and May 
2010, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawn Claim

The Veteran perfected an appeal from a June 2005 rating decision 
that increased the disability evaluation for his asthma to 30 
percent, effective as of September 28, 2004.  His disability 
rating was increased to 60 percent in a July 2009 decision, 
effective as of August 10, 2004, and then to 100 percent in an 
April 2010 decision, effective as of March 29, 2008.  VA 
subsequently received notice from the Veteran during his March 
2010 hearing that that he did not wish to further pursue this 
appeal.  An appeal may be withdrawn at any time before a decision 
is rendered by the Board.  38 C.F.R. § 20.204(b) (2010).  Once 
the Veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board no 
longer has jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010).  

Increased Disability Evaluation for GERD

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
GERD.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's GERD has been 
no more than 10 percent disabling at any time during the pendency 
of this claim.  As such, the claim must be denied.  

For historical purposes, the Veteran was originally granted 
service connection for GERD in May 2001.  A 10 percent disability 
evaluation was assigned under Diagnostic Code 7346, effective as 
of August 5, 1999.  In September 2004, VA received a claim from 
the Veteran seeking an increased disability evaluation.  This 
claim was subsequently denied by the RO in a June 2005 rating 
decision, and in June 2006, VA received a timely notice of 
disagreement from the Veteran.  The Veteran appealed this 
decision to the Board in April 2007.  

VA outpatient treatment records demonstrate that the Veteran has 
consistently sought treatment for his GERD.  Throughout this 
treatment, the Veteran's GERD has been described in varying 
degrees of severity.  In January 2005, the Veteran was noted to 
be suffering from severe GERD.  It was noted that there was a 
significant increase in the Veteran's symptomatology with his 
weight gain, but that acid production was significantly reduced 
with current therapy.  A March 2005 record notes that the Veteran 
continued to suffer from GERD that was still symptomatic even 
though he was on the maximum dose of ranitidine.  In May 2005, an 
esophagogastroduodenoscopy (EGD) was performed, and interpreted 
to be normal with a minimal hiatal hernia.  According to an 
August 2006 VA EGD, the Veteran had no hiatal hernia or 
esophagitis.  

The Veteran was afforded a VA examination for this disability in 
May 2005.  The Veteran described his symptoms as a nocturnal 
burning sensation.  It was noted that the Veteran treated this 
condition with ranitidine two to three times per day and a proton 
pump inhibitor once a day.  His functional impairment was noted 
to be a very bad cough to the point of gagging and bad asthma 
attacks, and the Veteran reported missing work approximately 
seven to ten times per month because of this disability.  
Examination revealed tenderness in the epigastrium.  The examiner 
concluded that the proper diagnosis was hiatal hernia that did 
not result in significant anemia or malnutrition.  

The record also contains a number of private medical opinions.  
According to an opinion dated August 2005 and prepared by a 
physician with the initials J.S., the Veteran suffered from 
frequent symptoms of GERD despite maximum medical therapy.  It 
was noted that the Veteran's weight was a contributing factor to 
this problem.  Dr. S further indicated that this condition 
greatly exacerbated the Veteran's asthma.  Dr. S was of the 
opinion that the only effective treatment at this point in time 
would be surgery.  According to a March 2007 treatment note from 
a private physician with the initials K.G., the Veteran suffered 
from reflux disease that was difficult to treat.  Dr. G indicated 
that a Nissen fundal fundoplication was being considered for 
treatment.  An upper endoscopy was performed at this time, 
revealing a 5 centimeter (cm) long hiatal hernia and linear 
reflux erosions.  Dr. G concluded that the Veteran's esophageal 
motility study was probably normal with minor abnormalities which 
were difficult to interpret.  

More recent VA treatment records suggest that the Veteran's GERD 
has improved.  An April 2008 record notes that the Veteran had 
experienced significant improvement in his symptomatology since 
he started taking a new medication.  Also, according to a July 
2009 VA outpatient treatment note, the Veteran was able to eat 
three meals a day and he was not losing weight as a result of his 
GERD.  This demonstrates that the Veteran has not suffered from 
material weight loss due to this disability.  Finally, according 
to an April 2010 VA outpatient treatment record, the Veteran 
denied nausea, vomiting, hemoptysis and acid reflux in general.  
However, it was noted that he did have some bad reflux three days 
earlier.  

The Veteran was afforded an additional VA examination for his 
GERD in May 2010.  The Veteran reported that this disability 
affected his general body health by aggravating his asthma.  It 
was noted that this condition did not affect the Veteran's body 
weight.  The Veteran endorsed symptoms of heartburn, epigastric 
pain, arm pain, reflux and regurgitation of stomach contents.  He 
denied dysphagia, scapular pain, hematemesis, passing of black 
tarry stools, nausea or vomiting.  The Veteran indicated that 
these symptoms occurred intermittently several times per week, as 
often as 4 times per day.  During flare-ups, the Veteran's 
ability to perform daily activities was impaired in that the 
Veteran would need to sit down and take his medication.  The 
examiner noted that the Veteran had never been hospitalized or 
undergone surgery for this disability.  The examiner diagnosed 
the Veteran with GERD.  The condition was noted to be active but 
controlled by medication.  The Veteran's GERD did not result in 
anemia or malnutrition.  The examiner opined that at this time, 
the Veteran's occupation and daily activities were not affected 
by the GERD symptoms.  However, it was noted that the Veteran's 
GERD exacerbated his asthma.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
10 percent for his service-connected GERD at any time during the 
pendency of this claim.  Diagnostic code 7346 provides ratings 
for hiatal hernia.  Hiatal hernia with two or more of the 
symptoms for the 30 percent rating of less severity is rated 10 
percent disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health, is rated 30 percent disabling.  
Hiatal hernia with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of health, 
is rated 60 percent disabling.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Throughout the pendency of this claim, there has been no evidence 
of vomiting, malnutrition, material weight loss, hematemesis, 
melena or anemia.  The Board recognizes that the Veteran has 
experienced symptoms of pyrosis, regurgitation and dysphagia, and 
that he reported arm pain during his May 2010 VA examination.  
However, the evidence demonstrates that these symptoms did not 
result in considerable or severe impairment to health.  During 
the May 2005 VA examination, the Veteran's functional impairment 
was described only as a very bad cough with an aggravation of his 
asthma.  A May 2005 EGD was interpreted to be normal with a 
minimal hiatal hernia, and there was no evidence of a hiatal 
hernia upon evaluation in August 2006.  Also, the Veteran was 
noted to be experiencing a significant improvement in his 
symptomatology in April 2008, and according to a July 2009 VA 
treatment record, the Veteran was able to eat three meals a day 
and maintain his weight.  Finally, according to the May 2010 VA 
examiner, the Veteran's GERD did not result in impaired 
occupational functioning or ability to perform activities of 
daily living.  This evidence demonstrates that the Veteran's GERD 
has not resulted in considerable or severe impairment of health, 
aside from exacerbation of his asthma.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
10 percent for his service-connected GERD at any time during the 
pendency of this claim.  

Throughout his claim, the Veteran has argued that his GERD 
results in a severe impairment to his health because this 
condition has made his asthma worse.  The Board is not disputing 
that the Veteran's GERD has aggravated his service-connected 
asthma, as this is supported by medical evidence of record.  
However, the Veteran had a 60 percent disability evaluation for 
his asthma from August 10, 2004 through March 28, 2008, and he 
has since had a 100 percent disability evaluation for his asthma.  
This demonstrates that he is already fully compensated for any 
worsening of his service-connected asthma.  To grant the Veteran 
a higher disability rating for his GERD based on his asthma 
symptomatology would result in double compensation.  The Board 
notes that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 259 
(1994).  If the Board were to grant a higher disability 
evaluation for GERD based on the impact that this condition has 
had on the Veteran's asthma, then the Veteran would be 
compensated twice for the same symptomatology.  This is not 
permitted.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings generally will be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  To afford justice in these exceptional 
situations, an extra-schedular rating may be provided.  38 C.F.R. 
§ 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

The Veteran's service-connected GERD has been found to cause 
epigastric discomfort, regurgitation and pyrosis.  However, such 
impairment is contemplated by the rating criteria.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  Furthermore, there is no evidence 
suggesting he has suffered marked interference with employment, 
meaning above and beyond that contemplated by his schedular 
rating, or required frequent hospitalization because of his GERD.  
While the evidence demonstrates that the Veteran's GERD has 
exacerbated his asthma, which has in turn resulted in significant 
occupational impairment, the Veteran is already fully compensated 
for this disability.  As such, referral for extraschedular 
consideration is not warranted for the Veteran's service-
connected GERD symptomatology.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, there is no 
evidence of considerable impairment of health due solely to the 
Veteran's GERD symptomatology at any time during the pendency of 
the claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability evaluation in excess of 10 percent for GERD must be 
denied.


ORDER

Entitlement to a disability evaluation in excess of 10 percent 
for GERD is denied.  

Entitlement to an increased disability evaluation for asthma is 
dismissed.  


REMAND

Bipolar Disorder

The Veteran contends that he is entitled to service connection 
for bipolar disorder.  Specifically, the Veteran has alleged that 
this disorder manifested as a result of, or became permanently 
aggravated by, the medication prednisone which he has taken to 
treat his service-connected asthma.  Regrettably, further 
evidentiary development is necessary before appellate review may 
proceed on this matter.  

The evidence demonstrates that the Veteran has been diagnosed 
with bipolar disorder.  According to a May 2000 VA treatment 
record, the Veteran had been diagnosed with bipolar disorder.  
The exact onset date of the Veteran's bipolar disorder is not 
clear, as a July 1994 VA psychiatric examination did not diagnose 
a psychiatric disorder and noted that the Veteran had no 
psychiatric complaints of any significance.  

According to an October 2000 VA examination, the Veteran was 
originally diagnosed with asthma in 1991 when he was hospitalized 
for three days and treated with prednisone.  It was noted that he 
had recurrent flares over the years requiring short courses of 
prednisone therapy.  The evidence demonstrates that the Veteran 
is still treating his asthma with prednisone to the present day.  

The record contains an April 2008 VA psychiatry note in which the 
Veteran reported that he was having more mood swings since he was 
started on prednisone for the treatment of his asthma.  Also, 
according to a private physician's statement from July 2008 found 
on a U.S. Department of Labor Work Capacity Evaluation, 
prednisone may cause psychological symptoms.  Finally, according 
to an April 2010 VA psychiatric note, the Veteran was having an 
increase in his mood swings since an increase in his prednisone 
dosage.  

In addition to the above medical statements, the Veteran has also 
submitted an article from the website www.about.com.  According 
to this article, steroid use could induce psychiatric 
symptomatology.  The Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 
Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, however, this article is of limited 
probative value as it is not accompanied by a medical opinion 
pertaining to the Veteran.  

Nonetheless, the above evidence demonstrates that the Veteran is 
entitled to a VA psychiatric examination before appellate review 
may proceed on this matter.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  

Based on the above evidence, the Board concludes that the Veteran 
must be afforded the opportunity to appear for a VA examination 
before an appropriate specialist so an opinion may be provided as 
to whether it is at least as likely as not that his bipolar 
disorder manifested as a result of, or was permanently aggravated 
by, prednisone use.  The evidence demonstrates that the Veteran 
has used prednisone for many years and that he currently suffers 
from bipolar disorder.  Furthermore, there is evidence of record 
suggesting that there may be a connection between this medication 
and the Veteran's bipolar disorder.  As such, a competent medical 
opinion is necessary before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an appropriate 
specialist(s) to determine whether he suffers 
from a psychiatric disorder that manifested 
as a result of, or was permanently aggravated 
by, the use of steroid medication such as 
prednisone.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner at the time of examination.  The 
examiner is asked to address the following:

(i) The examiner is asked to indicate 
whether the Veteran suffers from bipolar 
disorder, or any other chronic psychiatric 
disability.  If so, the examiner should 
opine as to whether it is at least as 
likely as not that this disability 
manifested as a result of prednisone use.  

(ii) If the examiner concludes that the 
Veteran's psychiatric disability did not 
manifest as a result of prednisone, then 
the examiner is asked to opine as to 
whether it is at least as likely as not 
that the Veteran's psychiatric disability 
was permanently aggravated as a result of 
prednisone use.  

A complete rationale for all opinions offered 
must be provided.  

2.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


